Citation Nr: 0013372	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Determination of proper initial disability evaluation for 
left ear hearing loss, currently assigned a noncompensable 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which granted service connection for 
left ear hearing loss and assigned a noncompensable 
disability rating.  The veteran appealed the decision to the 
Board which remanded the case to the RO in September 1999 for 
further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the RO returned the case to the Board for 
further appellate review.


FINDING OF FACT

The veteran's left ear manifests 55 percent average puretone 
hearing loss with a speech recognition score of 98 percent, 
constituting Level I left ear hearing.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 
6100 (1998 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred a current left ear 
hearing loss in service after undergoing a left radical 
mastoidectomy for removal of a left ear cholesteatoma.  After 
surgery, the Air Force provided him with a left ear hearing 
aid, and he has worn one ever since.  He essentially asserts 
that his left ear hearing impairment is detrimental to his 
work and personal life and is worse than contemplated by a 
noncompensable disability rating.

A challenge to an evaluation of a service-connected 
disability constitutes a well-grounded claim.  See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Therefore, the Board finds the claim 
pertaining to the veteran's service-connected left ear 
hearing loss is well grounded.  The Board also finds that the 
factual issues are properly developed and that all evidence 
necessary for equitable resolution of these issues is of 
record.  In a claim of disagreement with a disability rating 
assigned contemporaneously to a grant of entitlement to 
service connection the facts of a particular case may require 
assignment of separate evaluations for separate time periods.  
See Fenderson v. West, 12 Vet. App. at 126.  In addition, if 
two disability evaluations derived from the rating schedule 
are potentially applicable the higher evaluation will be 
assigned if the disability appears to approximate more 
closely the criteria required for that rating.  38 C.F.R. § 
4.7.

Hearing loss disability evaluations range from noncompensable 
to 100 percent.  Evaluations are based upon a determination 
of organic impairment of hearing acuity as measured by 
controlled speech discrimination tests in conjunction with 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The rating schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  The degree of disability is 
mechanically determined by applying the rating schedule to 
the numeric designations assigned after audiometric 
evaluations.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
the tables.  38 C.F.R. § 4.85.

Schedular criteria for evaluation of hearing loss changed by 
regulatory amendment effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  Where law or regulation changes while a 
case is pending the version most favorable to the claimant 
applies absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the claim for a higher rating for left ear 
hearing loss under both the former and current provisions.  
Although the VA is precluded from applying a liberalizing 
regulatory provision prior to its effective date, Rhodan v. 
West, 12 Vet. App. 55, 57 (1998), the revised provisions 
pertaining to ear and other sense organs were not intended to 
liberalize the former provisions.  See 64 Fed. Reg. 25202, 
25204 (1999).  In any event, the Board notes that the 
differences between the former criteria and the revised 
criteria have no substantive effect in this case.  The 
amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  

Prior to June 1999, in situations where compensation has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14 (1998).  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the compensable ear 
is at level X or XI.  See 38 C.F.R. § 4.85, Diagnostic Code 
6101 (1998).  In the recently revised regulations, 38 C.F.R. 
§ 4.85(f) was added to clearly specify that a nonservice-
connected ear will be assigned a Roman numeral designation of 
I, subject to the provisions of 38 C.F.R. § 3.383.  See 64 
Fed. Reg. 25206 (May 11, 1999).

The veteran's service medical records confirm that in 
September 1986 the veteran underwent a left radical 
mastoidectomy, that he was provided with a hearing aid and 
that he was removed from a hazardous noise career field to 
protect his right ear which had normal hearing acuity.

In February 1998 the RO granted service connection at a 
noncompensable disability rating for the veteran's left ear 
hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100.  The evaluation was based upon results of a VA 
audiological evaluation of the veteran's left ear in 
September 1997, two months after his separation from service.  
At that time average puretone air conduction was 44 and 
puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
45
50
50
30
45

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner noted moderate left 
ear hearing loss and normal right ear hearing acuity.

Based upon the above findings the appropriate numeric 
designation for the veteran's left ear hearing impairment at 
the time the RO assigned the noncompensable rating was Level 
I.  See 38 C.F.R. § 4.85, Table VI.  In light of that numeric 
designation, a noncompensable rating was warranted under 38 
C.F.R. § 4.85, Table VII, DC 6100.

The claims file also includes a report of a VA evaluation of 
the veteran's left ear in October 1998.  At that time, the 
examiner noted that there had been no change in the right ear 
since a September 1997 audiogram and that the veteran had a 
decrease of 10 decibels from 250 to 1000 Hertz and a decrease 
of 15 decibels from 2000 Hertz to 8000 Hertz.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the left ear. 

The claims file also includes a report of a VA evaluation of 
the veteran's left ear in November 1999.  At that time 
average puretone air conduction was 55 and puretone 
thresholds in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
50
60
45
45
60

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.  The examiner noted moderate, mixed, 
primarily conductive left ear hearing loss with excellent 
speech recognition and normal right ear hearing acuity.  He 
noted no significant change from past audiograms including 
the September 1997 audiogram, and indicated that the 
veteran's hearing loss was well-compensated by a hearing aid.  
Based upon these findings the appropriate numeric designation 
for the veteran's left ear hearing impairment in November 
1999 remained noncompensable at Level I.  See 38 C.F.R. §  
4.85, Table VI, Table VII, DC 6100.

Upon review of the service medical records, the ear disease 
examiner described the veteran's in service left ear 
tympanomastoidectomy surgery in detail.  The veteran also 
apparently reported to the examiner that since his surgery, 
his hearing had been essentially stable with a questionable 
marginal decrease in the left ear hearing over the past 15 
years.  It was again noted that the veteran was a hearing aid 
user with good function.  Upon review of multiple audiograms 
conducted between 1978 and 1999, the examiner found similar 
results of a near maximal conductive hearing loss in the left 
ear of approximately 50 decibels with a normal bone curve.  
His discriminations were noted to be nearly perfect in both 
ears.  Examination revealed changes consistent with the 
veteran's previous surgery, no sign of active ear disease, no 
polyps, and no conditions secondary to the ear disease except 
for hearing loss.  There was no effusion, no masses, and no 
signs of peripheral vestibular disorders or Meniere's 
disease.  The examiner found no complications from the 
surgery as the veteran had been symptoms free and without 
active ear disease for approximately 13 years.  Therefore, a 
compensable evaluation is not warranted under DC 6200, 
pertaining to chronic suppurative otitis media, mastoiditis 
and cholesteatoma, because there is no evidence of current 
suppuration, aural polyps or other left ear disease.

The Board also acknowledges the veteran's contentions that he 
experiences difficulty hearing in certain circumstances.  
However, the veteran's hearing deficit has not been shown to 
be of such severity to warrant a compensable evaluation under 
applicable schedular standards.  The rating schedule is 
designed to accommodate changes in condition and the veteran 
may be awarded an increased evaluation in the future should 
the extent of disability change.  38 C.F.R. § 4.1.  At 
present, however, an increased evaluation is not warranted by 
schedular standards.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected left ear hearing impairment.  As the Board has 
determined that the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In reaching its decision the Board carefully considered the 
history of the veteran's left ear hearing impairment and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4, (pertaining to extra-schedular evaluation).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  In 
particular the Board acknowledges the veteran's video hearing 
testimony in which he explained how his left ear disability 
affected his work and non-work related activities.  He stated 
that his job required him to drive a truck and that he did 
not feel he was as safe a driver as he would be without his 
left ear hearing loss.  He also stated that even when he wore 
his hearing aid it was sometimes difficult to understand what 
co-workers tried to tell him.  Outside of work, the veteran 
said he continued to play sports but no longer went swimming 
because of concern over the possibility of infection if his 
left ear were to become wet.  He further stated that 
sometimes he turned up the television or spoke too loudly 
because of his hearing disability.  Although the Board is 
sympathetic, it finds that the record does not show the 
veteran's disability to be so exceptional or unusual, with 
factors such as marked interference with employment or 
repeated hospitalization, as to render application of the 
regular schedular standards impractical and warrant extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable disability evaluation for left 
ear hearing loss is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

